In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Rosengarten, J.), dated September 21, 2006, which granted the motion of the defendants Gus G. Pappas and Nicholas T. Pappas and the separate motion of the defendants Louis Klarevas, Dollar Thrifty Automotive Group, Inc., and Dollar Rent a Car, Inc., for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, and the motions for summary judgment dismissing the complaint are denied.
The evidence which the defendants submitted in support of their motions failed to eliminate all issues of fact as to whether the plaintiff sustained a fracture of the cervical region of the spine as a result of the subject motor vehicle accident (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Accordingly, it is not necessary to consider the sufficiency of the plaintiff’s opposition papers (see Alvarez v Prospect Hosp. 68 NY2d at 324; Wein v Amato Props., LLC, 30 AD3d 506, 508 [2006]). Mastro, J.P., Dillon, Covello and Angiolillo, JJ., concur.